DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 18 August 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,612,406 to Iizumi et al.
In regards to claim 1, Iizumi teaches a micro connector kit (Figures 1-3) comprising a ferrule assembly (300; Figure 3A) coupled to an optical fiber, the ferrule assembly including a ferrule having a tip end portion at which the ferrule is configured to terminate an optical fiber end, an optical sub-assembly (130; Figure 2A) including a receptacle having an open end, the receptacle being sized and shaped to receive the ferrule of the ferrule assembly by insertion of the tip end portion of the ferrule into the open end of the receptacle for forming an optical connection between the ferrule assembly and the optical sub- assembly (Figure 1B), and a micro connector (100; Figure 1A) configured to secure the optical connection between the ferrule assembly and the optical sub-assembly, the micro connector including a micro connector housing configured to form a direct, mating connection with the optical sub- assembly to secure the optical connection between the ferrule assembly and the optical sub-assembly (Column 2 Lines 45- Column 3 Line 4).  But Iizumi fails to teach the optical subassembly to be configured to receive an electric signal and transmit an optical signal. However, Iizumi does teach the fiber optic connector to be coupled to a larger system, such as telecommunications systems.  Since these systems typically include both electrical and optical signals, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the optical subassembly to be configured to receive an electrical signal and transmit an optical signal in order to provide versatility and compactness. Furthermore, Iizumi fails to teach the connector to be a micro connector. However, the term “micro” is a relative term and not defined by the claim. Applicant has not provided a standard for ascertaining the requisite degree, and therefore, the Examiner can reasonably interpret the connector of Iizumi to be a micro connector.
	In regards to claim 2, Iizumi teaches the micro connector housing includes a lumen sized and shaped to receive at least a portion of the ferrule assembly and the optical sub-assembly, wherein the ferrule assembly and the optical sub-assembly are at least partially disposed in the lumen when the micro connector housing forms the mating connection with the optical sub-assembly to secure the optical connection between the ferrule assembly and the optical sub-assembly.
In regards to claim 14, although Iizumi does not expressly teach a spring configured to bias the ferrule assembly toward the optical sub-assembly, a spring to provide bias in an optical connector system is commonly included.  Furthermore, Iizumi teaches a screw type configuration, which is a known alternative to applying a spring bias.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a spring configured to bias the ferrule assembly toward the optical sub-assembly.
In regards to claim 15, Iizumi teaches the optical sub- assembly comprises one of a pig tail type optical sub-assembly or a fiber stub type optical sub-assembly.
Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 3-6, the prior art of record fails to disclose or reasonably suggest the ferrule assembly includes a ferrule assembly orienter and the micro connector includes a micro connector orienter configured to engage the ferrule assembly orienter to orient the ferrule assembly relative to the micro connector in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claims 7 and 8, the prior art of record fails to disclose or reasonably suggest the optical sub-assembly includes a detent, the micro connector housing configured to engage the detent to secure the optical connection between the ferrule assembly and the optical sub- assembly in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claims 9-13, the prior art of record fails to disclose or reasonably suggest the optical sub-assembly includes a first optical sub-assembly orienter and the micro connector includes a first micro connector orienter configured to engage the first optical sub-assembly orienter to orient the optical sub-assembly relative to the micro connector in addition to the accompanying features of the independent claim and any intervening claims.  
Claims 16-20 are allowed.  The prior art of record fails to disclose or reasonably suggest a micro connector for securing an optical connection between a ferrule assembly and an optical sub-assembly, the micro connector comprising a micro connector housing having a length defining a lumen sized and shaped to receive the ferrule assembly and the optical sub-assembly, the micro connector housing including a first orienter configured to engage the ferrule assembly to orient the ferrule assembly relative to the micro connector housing, a second orienter configured to engage the optical sub-assembly to orient the optical sub-assembly relative to the micro connector housing, and an optical sub-assembly connector configured to engage the optical sub-assembly to secure the optical sub-assembly to the micro connector housing wherein the micro connector housing is configured such that the ferrule assembly and the optical sub-assembly are each insertable lengthwise into the lumen and such that inside the lumen a tip end portion of the ferrule assembly at which an optical fiber end is terminated can be inserted into an open end of a receptacle of the optical sub-assembly in addition to the accompanying features of the independent claim and any intervening claims.  Furthermore, see Applicant’s Remarks received 18 August 2022, pages 7-9.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874